The disclosure is objected to because of the following informalities: Page 8, in the heading therein, it is noted that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 135, in paragraph [000399], second line therein; note that the recitation of “side and front views” should be rewritten as --a side view and a front view-- for an appropriate characterization. Page 136, in paragraph [000401], third line therein; page 137, in paragraph [000402], 12th line therein; page 137, in paragraph [000403], 9th line therein; page 138, in paragraphs [000404] & [000405], various locations therein; pages 138 & 139, in paragraph [000406], various location therein; page 141, in paragraph [000411], first line therein; page 141, in paragraph [000412], 9th line therein: note that the recitation of reference labels “4604A-4604C” is vague in meaning, especially since those reference labels do not actually appear in FIG. 46A and thus appropriate clarification is needed. Page 137, in paragraph [000403], 8th line therein, note that the recitation of reference labels “4602A” & “4602B” are respectively vague in meaning, especially since those reference labels do not actually appear in FIG. 46A and thus appropriate clarification is needed. Page 139, in paragraph [000407], 10th & 11th lines therein; page 140, in paragraph [000408], third, 4th, 6th & 9th lines therein; page 140, in paragraph [000409], third & 7th lines therein; page 140, in paragraph [000410], 4th line therein; page 141, in paragraph [000412], first & second line therein; page 147, in paragraph [000428], last line therein: note that respective recitations of “field structure” are vague in meaning at these instances, especially since it is unclear how a physical “structure” can be associated with a property such as a “field” and thus appropriate clarification is needed. Page 140, in paragraph [000409], first line therein, it is noted that “via” [000410], 4th line therein; page 141, in paragraph [000412], 4th line therein; page 146, in paragraph [000425], 14th line therein; page 147, in paragraph [000428], 6th line therein: note that the respective pronoun “it” should be rewritten to indicate the corresponding intended feature, at these instances for clarity and completeness of description. Page 143, in paragraph [000417], note that the respective pronoun “its” should be rewritten to indicate the corresponding intended feature, at these instances for clarity and completeness of description. Page 144, in paragraph [000418], 12th line therein and page 146, in paragraph [000426], 12th line therein, note that --(i.e. YES)-- should be inserted after “detected”, respectively at these instances for an appropriate characterization. Page 144, in paragraph [000419], 5th to 7th lines therein, note that the recitation therein does not appear consistent with what is depicted in step 4630 of FIG. 46B and thus appropriate clarification is needed. Page 146, in paragraph [000425], 7th & 8th lines therein, note that the description herein needs to be associated with the --NO-- decision and thus appropriate clarification is needed; 14th line therein, note that --signal-- should be inserted prior to “transmissions” for an appropriate characterization. Page 146, in paragraph [000426], 4th & 5th lines therein, note that the recitation therein does not appear consistent with what is depicted in step 4644 of FIG. 46B and thus appropriate clarification is needed. Page 146, in paragraph [000426], 10th line therein, note that --(i.e. NO)-- should be inserted after “updates” for an appropriate characterization.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels indicated in the specified drawings should be correspondingly described in the specification description of those drawing figures for clarity and completeness of description: FIG. 46A, “4603B”; FIG. 46B (YES, NO).  Appropriate correction is required.
of the following: In FIG. 5A, note that the vertical axis of the graph should be labeled with the corresponding parameter commensurate with the description in paragraph [000136]; In FIG. 46A, note that “4601A1-C1” and “4604A2-C2” should be rewritten as --4601(A1, B1, C1)-- and --4604(A2, B2, C2)--, respectively for an appropriate characterization and note that reference labels --4604A, 4604B, 4604C-- should be provided such as to be commensurate with the specification description of FIG. 46A.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinged first scattering component, as recited in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification needs to provide a corresponding description of the second wave being a non-fundamental mode as recited in claim 2, and of the scattering device modifying the phase as recited in claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 10, 12, 13; 14-18; 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 5, 6, note that the reference to “variable thickness” is vague in meaning, especially since no specific geometry has been positively provided, thereby rendering the nature of the “thickness” as being unclear. Moreover, since a “plurality of scattering devices” have been recited herein, it is further unclear as to which one or ones of the “plurality of scattering devices” is/are associated with the “variable thickness”. Appropriate clarification is needed.
In claim 8, note that the recitation of “when traversing the plurality of scattering” appears to be an incomplete recitation and thus appropriate clarification is needed.
In claim 10, note that it is unclear whether the recitation of “a field structure” would accurately characterize this aspect of the invention, especially since it is unclear what disclosed structure would correspond to the recited “field structure”. Appropriate clarification is needed.

In claim 14, lines 4, 5, and in claim 19, lines 2, 3, it is noted that these claims recite an apparatus (i.e. a waveguide system in claim 14; a machine readable medium in claim 19), while further reciting a process of use (i.e. facilitate performance of operations). Accordingly, a single claim that includes both an apparatus and a method of using the apparatus renders such a claim indefinite. It would be unclear if infringement would occur when the apparatus is created or when the apparatus is used. See MPEP 2173.05(p)(II).
In claims 15, 16, 21, note that it is unclear whether the respective recitations of “no azimuthal structure” (i.e. claim 15) and “an azimuthal structure” (i.e. claims 16, 21) would be accurate characterization of these aspects of the invention, especially since it is unclear as to what would comprise such a “structure”. Appropriate clarification is needed.
In claim 19, lines 7, 8, note that it is unclear whether the respective recitations of “a (first/second) field structure” would be an accurate characterization of this aspect of the invention, especially since it is unclear whether a physical “structure” can be properly associated with a property such as a “field” and thus appropriate clarification is needed; last line, note that the step of “obtaining data from the second electromagnetic wave” is vague in meaning, especially since it would be unclear what specific “data” would be obtained and how such “obtaining data” would be achieved. 
The following claims have been found to be objectionable for reasons set forth below: 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vannucci et al. 
Vannucci et al (i.e. FIG. 47F) discloses a method, comprising: a transmission medium (i.e. 4702) which is capable of propagating thereon a first fundamental mode (e.g. TM00) wave (i.e. 4722), of a specified field intensity near an outer surface of the transmission medium (4702), which generated by a launcher (e.g. a part of a waveguide system); a scattering device (i.e. a spiral plate 4723) disposed along the transmission medium, wherein the scattering medium (4723) is capable of generating a second mode (e.g. helical) wave of a second specified field intensity which is lower than the first specified field intensity (e.g. see paragraph [0561], 11th to 13th lines therein) near the outer surface of the transmission medium. Although not specified, it would have been known to one of ordinary skill in the art that waves propagating along the transmission medium (4702) necessarily do not require any “return path”. Regarding claim 2, although not specified, it would have been known to one of ordinary skill in the art that a helical wave necessarily would not have been a fundamental mode wave. Regarding claim 3, as evident from FIG. 47F, the scattering device (4723) has differing dimensions (i.e. d, d’, d”) that characterize such a scattering device as “asymmetric” to facilitate modifying the first wave into the second wave. Regarding claim 9, as described in paragraph [0561], second to 4th lines th & 7th lines therein, the phase shift is dependent on an azimuthal (i.e. angular) variation that thereby provides for the lower second field intensity of the second wave.
Claims 4, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clavier et al discloses a surface wave transmission line having a plurality of beads disposed there along.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee